Title: From Thomas Jefferson to William Wardlaw, 30 January 1802
From: Jefferson, Thomas
To: Wardlaw, William


          
            Dear Sir
            Washington Jan. 30. [1802]
          
          Your’s of the 23d. is recieved, and the sum you desire £47.9.10=158.30 D shall be paid for you to Dr. Jackson’s representative. the remittance I made to Richmond was occasioned by mr Lilley’s having informed me he was to pay money to a mr Bonduron, which I now find was a mistake for Burnley. however I can apply that remittance to some future purpose. the variolous after the vaccine inoculation has been tried here in several instances. a small inflammation at the puncture always appeared, but nothing more. the inoculation here is from our matter: that in Philadelphia from here. multiplied proofs have been exhibited there that the Cowpox is an effectual preventative of the small pox. by a paragraph from a London paper I find a physician there declaring that the safest rule is never to take matter after the 8th. or 9th. day from the inoculation. our neighbor therefore who did not take matter after the 8. times 24. hours, may rest perfectly secure. Accept my respect & best wishes.
        